Title: From Benjamin Franklin to John Paul Jones, 7 September 1779
From: Franklin, Benjamin
To: Jones, John Paul


Sir,
Passy Sept. 7. 1779.
This will be delivered to you by M. Dumas, Agent of the United States of America residing at the Hague, who has Instructions to render you any Services in his Power.
Inclosed I send you a Copy of a Letter I have just received from M. De Sartine. You will do your utmost to render the Service therein mentioned effectual, which will in the present Circumstances be very advantageous to the common Cause, and very acceptable to his Majesty. It will be well to keep your Intention of convoying those Vessels as secret as possible, lest Notice should be sent of it to England, & Ships placed to intercept you.
Your Irish Prize is arrived, that under Convoy of the Monsieur not yet heard of.
I congratulate you on the Taking of Grenada & the Beating of Byron by Count D’Estaing.
I wish you all sorts of Success being ever with great Esteem, Sir, Your most obedient & most humble Servant.
B Franklin
Commodore Jones.
 
Endorsed: From Doctr. Franklin of the 7th September inclosg. One from M. de Sartine of Septr: 7th: 1779 No. 12.
